Citation Nr: 0610076	
Decision Date: 04/06/06    Archive Date: 04/13/06	

DOCKET NO.  00-02 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUE

Entitlement to an initial rating in excess of 40 percent for 
traumatic L3-4 Grade I spondylolisthesis with low back pain 
syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

S. M. Cieplak, Counsel


INTRODUCTION

The veteran had military service from November 1985 to June 
1997.

The present matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a rating determination in 
January 1998 in which the RO, inter alia, granted service 
connection and assigned an initial 10 percent rating for 
traumatic L3-4 spondylolisthesis with low back pain syndrome, 
effective June 7, 1997.  The veteran filed a notice of 
disagreement (NOD) in January 1999.

In a November 1999 rating decision, the RO, inter alia, 
awarded an initial 20 percent rating for r traumatic L3-4 
spondylolisthesis with low back pain syndrome, effective June 
7, 1997. 

In December 1999, the RO issued a statement of case (SOC) 
pertaining to the claim.  In January 2000, the veteran filed 
a substantive appeal (via a VA Form 9, Appeal to Board of 
Veterans' Appeals).

In March 2001, the veteran testified during a hearing before 
the undersigned Veterans Law Judge at the RO; a transcript of 
that hearing is of record.

In May 2001, the Board remanded the claim to the RO.  In 
October 2003, the RO awarded a 40 percent  initial rating for 
traumatic L3-4 Grade I spondylolisthesis with low back 
syndrome, effective June 7, 1997 (as reflected in a 
Supplemental SOC (SSOC) issued that same month) and returned 
the case to the Board.  In September 2004, the Board again 
remanded this case to the RO for further development of the 
evidence and for due process development.  After completing 
the requested action, the RO continued the denial of an 
initial rating greater than 40 percent (as reflected in an 
August SSOC 2005 SSOC), and returned the matter to the Board 
for further appellate consideration.  

As the claim on appeal involves a request for higher initial 
evaluation following grant of service connection, the Board 
has characterized this issue in light of the distinction 
noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Medical evidence prior to September 23, 2002, does not 
reflect pronounced intervertebral disc syndrome (IVDS) 
manifesting persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief.

3.  Medical evidence since September 23, 2002, does not show 
that the appellant has separately ratable neurological 
manifestations of the service-connected lumbar spine 
disorder, or that he had any qualifying incapacitating 
episodes due to his spinal disorder during the previous 
twelve months.

4.  Medical evidence since September 26, 2003, does not show 
unfavorable ankylosis of the appellant's entire thoracolumbar 
spine or of his entire spine.


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for 
traumatic L3-4 Grade I spondylolisthesis with low back pain 
syndrome have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.1, 4.3, 4.7, 4.40,  4.45, 4.49, 4.71, 4.71a, Diagnostic 
Codes 5292 (as in effect prior to September 26, 2003); and 
Diagnostic Code 5293 (as in effect since September 23, 2002, 
and then renumbered as Diagnostic Code 5243, effective 
September 26, 2003); and Diagnostic Codes 5235-5243 (as in 
effect since September 26, 2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002).  To implement 
the provisions of the law, VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).  

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board has 
determined that all notification and development action 
needed to render a fair decision on the claim on appeal has 
been accomplished.  

Through notice letters issued in July 2003, December 2003 and 
November 2004 together with a SOC issued in December 1999 as 
well as SSOCs of October 2003 and August 2005, the RO 
notified the veteran and his representative of the legal 
criteria governing the claim, the evidence that had been 
considered in connection with the appeal, and the bases for 
the denial of the claim.  After each, they were afforded the 
opportunity to respond.  Hence, the Board finds that the 
veteran has received sufficient notice of the information and 
evidence needed to support his claim, and has been afforded 
ample opportunity to submit such information and evidence.  

The Board also finds that the November 2004 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In that letter, the RO notified the 
veteran that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  The RO also requested that the 
veteran identify any medical providers from whom he wanted 
the RO to obtain and consider evidence.  Further, the RO 
requested that the veteran provide to the RO any evidence or 
information in his possession pertaining to his claim.  

Also as regards VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claims.  As 
indicated above, all four content of notice requirements have 
been met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, VA 
receives a complete or substantially-complete application for 
VA-administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such 
pre-adjudication notice was not prejudicial to the claimant.  

In this appeal, documents meeting the VCAA's notice 
requirements were furnished to the veteran after the rating 
action on appeal because the VCAA had not been enacted until 
some years thereafter.  However, the lack of any pre-
adjudication notice in this appeal has not, in any way, 
prejudiced the appellant.  In this regard, the Court has also 
held that an error in the adjudicative process is not 
prejudicial unless it "affects a substantial right so as to 
injure an interest that the statutory or regulatory provision 
involved was designed to protect such that the error affects 
'the essential fairness of the [adjudication].'"  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  

The Board finds that, with respect to the matter herein 
decided, any delay in issuing section 5103(a) notice was not 
prejudicial to the veteran because it did not affect the 
essential fairness of the adjudication, in that the claim was 
fully developed and re-adjudicated after notice was provided.  
As indicated above, the December 1999 SOC and October 2003 
and August 2005 SSOCs notified the veteran what was needed to 
substantiate his claim and also identified the evidence that 
had been considered with respect to the claim.  Furthermore, 
in the November 2004 notice letter, the RO advised the 
veteran of VA's responsibilities to notify and assist him in 
his claim.  After the notice letter, the SOC and SSOCs, the 
veteran was afforded an opportunity to respond.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2005).  

More recently, in Dingess/Hartman v. Nicholson, Nos. 01-1917 
& 02-1506 (U.S. Vet. App. March 3, 2006), the Court indicated 
that in rating cases, a claimant must be informed of the 
rating formula for all possible schedular ratings for the 
applicable rating code.  This was accomplished in the SOC and 
SSOCs, which is sufficient under Dingess/Hartman.  The Court 
also stated that, with respect to a claim arising out of an 
initial grant of service connection, VA notice must include 
information regarding the effective date that may be 
assigned.  In this case, the veteran and his representative 
have been provided the applicable criteria.  See October 2003 
and August 2005 SSOCs.

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist the appellant.  His service medical 
records are associated with the claims file, as are his 
private treatment records from the Spine Clinic and Spinal 
Imaging, Inc. and various private treatment records dating 
from 1998 to 2000 (a significant portion of which pertain to 
conditions other than the lumbar spine).  In connection with 
his claim, the appellant has been afforded a number of VA 
examinations, the reports of which are of record.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional, existing evidence pertinent to the claim that 
needs to be obtained.  

Under these circumstances, the Board finds there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision as to entitlement to an initial rating in 
excess of 40 percent for traumatic L3-4 Grade I 
spondylolisthesis.

II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2005).  When a question arises 
as to which of two ratings applies under a particular 
diagnostic code, the higher rating is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating applies.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making a 
disability determination.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation has already been established and 
an increase in the disability is at issue, it is the present 
level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where, as here, the question for consideration is the 
propriety of the initial rating assigned, evaluation of the 
medical evidence since the grant of service connection, and 
consideration of the appropriateness of "staged rating" 
(i.e., assignment of separate ratings for distinct periods of 
time, based on the facts found) is required.  See Fenderson, 
12 Vet. App. at 126.

In this case, the RO assigned the initial 40 percent rating 
for the service-connected back disability under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5293, 
pursuant to which IVDS is rated.  

Effective September 23, 2002, the criteria for rating IVDS 
was revised, and, effective September 26, 2003, VA revised 
the criteria for rating all disabilities of the  spine, 
including IVDS.  As there is no indication that the revised 
criteria are intended to have a retroactive effect, the Board 
has the duty to adjudicate the claim only under the former 
criteria for any period prior to the effective date of the 
new diagnostic codes, and to consider the revised criteria 
for the period beginning on the effective date of the new 
provisions.  See Wanner v. Principi, 17 Vet. App. 4, 9 
(2003); DeSouza v. Gober, 10 Vet. App. 461, 467 (1997).  See 
also VAOPGCPREC 3-2000 (2000) and 7-2003 (2003).

In this case, the RO has considered the claim under both the 
former and revised applicable criteria, and has given the 
appellant notice of the revised criteria (see the December 
1999 SOC and August 2005 SSOC).  Hence, there is no due 
process bar to the Board also considering the claim in light 
of the former and revised applicable rating criteria.   

Under the former and revised criteria, the terms "mild," 
"moderate" and "severe" are not defined in the rating 
schedule; rather than applying a mechanical formula, VA must 
evaluate all the evidence to the end that its decisions are 
"equitable and just."  38 C.F.R. § 4.6.  

Also under the former and revised criteria, The Board notes 
that, when evaluating musculoskeletal disabilities, VA may, 
in addition to applying schedular criteria, consider granting 
a higher rating in cases in which functional loss due to 
limited or excess movement, pain, weakness, excess 
fatiguability, or incoordination is demonstrated, and those 
factors are not contemplated in the relevant rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45 (2000); DeLuca v. Brown, 8 Vet. 
App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 
and 38 C.F.R. § 4.45 are to be considered in conjunction with 
the diagnostic codes predicated on limitation of motion.  
Johnson v. Brown, 9 Vet. App. 7 (1996).

Prior to September 23, 2002, IVDS was rated under Diagnostic 
Code 5293 as follows:  Mild IVDS was rated as 10 percent 
disabling.  Moderate IVDS with recurring attacks was rated as 
20 percent disabling.  Severe IVDS, with recurring attacks 
and intermittent relief, was rated as 40 percent disabling.  
Pronounced IVDS, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk or other neurological 
findings appropriate to the site of the diseased disc, with 
little intermittent relief, was rated as 60 percent 
disabling. 

Service medical records show the veteran sustained a 
traumatic low back injury in 1987 when a pot which he was 
carrying landed on his back during field maneuvers.  X-rays 
of the spine revealed Grade I, L3-4 spondylolisthesis.  
Subsequently, he was medically discharged for this condition.  

On VA examination in December 1997, the veteran complained of 
intermittent low back pain with difficulty sleeping at night.  
He reported that he was unable to stand for long periods of 
time, run or climb stairs.  His employment required him to 
stand a lot and he finds it necessary to sit and rest his 
back every 2 1/2 hours or so.  He claimed that he was told by 
examiners that he might need surgery at some time down the 
road.  The examination findings were negative for spasms of 
the lumbar paravertebral musculature.  Range of motion was 
recorded as flexion to 40 degrees, extension to 25 degrees, 
lateroflexion of the thoracic vertebrae at 30 degrees left 
and 25 degrees right, rotation to 35 degrees, straight leg 
raising to 60 degrees.  Ankle deep tendon reflexes were 2 
plus bilaterally and deep knee tendon reflexes were plus 1 on 
the right and plus 2 on the left.  He walked with a normal 
gait and posture.  He was able to stand on his toes and 
heels, but he could not squat due to alleged back pain and 
knee discomfort.  X-rays of the lumbar spine revealed mild 
degenerative changes without evidence of spondylolisthesis.  

CT scans of the spine from September 1998 revealed a list of 
the lumbar spine to the left.  L4 was in an anterior position 
on the subjacent segment by approximately 5 percent.  There 
was a suggestion of defects in the pars interarticulari of 
the L4.  There was some chondral sclerosis of the facet 
joints of L4/L5 and L5/S1.  There was a loss of resolution on 
the submitted films due to underexposure.  As best as could 
be determined there was no other gross evidence of osseous or 
joint pathology.  Impression was facet arthrosis of L4/L5 and 
L5, S1 and apparent spondylotic spondylolisthesis of L4.  

The veteran was afforded a VA contract examination in 
February 1999.  He then reported using orthotics and a full 
back brace for chronic pain.  He showed unusual shoe wear 
pattern which was attributed to plantar fasciitis secondary 
to longitudinal arch fault of both feet and which required 
orthotics to give him good foot support.  He had pelvic tilt 
secondary to low back pain.  There was pain and spasm to the 
paravertebral region of L3/L4 on palpation, which increased 
range of motion.  There was some mild scoliosis noted due to 
the paravertebral spasm.  There was no sign of inflammatory 
process going on.  There was no deformity or osteomyelitis of 
the bone.  Evaluation of the lumbar spine revealed pain at 15 
degrees on flexion, at 15 degrees on extension, at 10 degrees 
on right lateral motion, at 15 degrees on left lateral 
motion, at 15 degrees on right rotation, and at 20 degrees on 
left rotation.  Lower extremity motor function was within 
normal limits, 5 by 5.  Sensation was within normal limits.  
Right and left deep tendon reflexes on the knee and ankles 
were 1 plus respectively.  Lumbar imaging was obtained and 
interpreted as normal.  The examiner noted a report revealing 
spondylolisthesis bilaterally at L2/L3.  Diagnosis in part 
was traumatic L4/L5, L5/S1 spondylolisthesis.  

In July 2000, a private physician, Dr. DMA reported that the 
veteran had a back diagnosis without providing any objective 
clinical findings reflecting the severity of the veteran's 
back disablement.  

Applying the medical evidence to the criteria in effect prior 
to September 23, 2002, the Board observes that, although 
spasm in the paravertebral region was noted in February 1999, 
the neurological examination was otherwise essentially 
normal.  He had no difficulty with bowel or bladder control.  
The veteran's problems walking have been attributed to 
service connected knee and foot pathology rather than to his 
spine.  As late as February 1999, lower extremity motor 
function was within normal limits, 5 by 5.  Sensation was 
within normal limits; right and left deep tendon reflexes on 
the knee and ankles were 1 plus respectively and lumbar 
imaging was interpreted as normal.  There is no evidence of 
radicular symptomatology.  The foregoing indicates that the 
veteran's lumbar pathology had not progressed to the point 
where it interfered with his neurological functioning to the 
extent contemplated by a 60 percent rating.  Hence, no more 
than a 40 percent rating is warranted under the criteria of 
former Diagnostic Code 5293 as in effect prior to September 
23, 2002.  ).

Effective September 23, 2002, IVDS (still rated under 
Diagnostic Code 5293) was to be evaluated by one of two 
alternative methods.  First, the disability could be rated on 
the basis of the total duration of incapacitating episodes 
over the previous 12 months.  Alternatively, IVDS could be 
rated by combining under 38 C.F.R. § 4.25 separate 
evaluations for its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  For purposes of evaluation under Diagnostic Code 
5293, an incapacitating episode is a period of acute signs 
and symptoms due to IVDS that requires bed rest prescribed by 
a physician, and "chronic orthopedic and neurologic 
manifestations" means orthopedic and neurological signs and 
symptoms resulting from IVDS that are present constantly or 
nearly so.  38 C.F.R. § 4.71a, Diagnostic Code 5293, Note (1) 
(2003).  

Pertinent evidence since September 23, 2002 includes the 
report of a VA spine examination in September 2003.  The 
veteran then reported continuous and throbbing pain which was 
aggravated by bending and lifting.  He reported using a back 
brace as needed but that he could walk 25 feet without pain.  
He was not using a back brace at the time of the examination 
and was not taking any medications for pain.  On physical 
examination, he could flex to 70 degrees and extend to 20 
degrees.  Bilateral lateral flexion was to 30 degrees and 
bilateral lateral rotation to 35 degrees.  He expressed pain 
at 20 degrees of extension and 30 degrees of bilateral-
lateral flexion.  Repeated movements of the lumbosacral spine 
revealed further decrease in flexion by 5 degrees, mild 
tenderness over the bilateral lower paraspinals.  No muscle 
spasms were noted and he walked with a mild limp to the left 
but walked independently.  No sensory changes were noted.  
Motor examination was normal.  No muscle atrophy was 
appreciated.  Reflexes were 2 plus.  He was continent to 
bowel and bladder.  Lasegue's sign was positive on the right 
at 25 degrees while sitting.  X-rays of the lumbosacral spine 
revealed mild spondylosis of the lower lumbar spine with 
small marginal spurs.  Spondylolisthesis of the L4 and 
degenerative facet joint of L5 - S1.  Diagnoses was chronic 
low back pain secondary to mild spondylosis of lower lumbar 
spine and degenerative facet joint of lumbar-5 sacral-1 with 
moderate functional loss.  The examiner offered the 
additional medical opinion that due to the veteran's low back 
pain he might not be able to do jobs that involve bending and 
lifting.  

There is no indication that the veteran was prescribed 
bedrest for his manifestations.  The veteran has continued to 
attend school or work at least part-time during the entire 
appeal period.  As the evidence thus establishes that the 
veteran has not suffered an incapacitating episode, there is 
no basis for evaluating the disability under this method at 
any time since September 23 2002.

As indicated above, under the criteria in effect since 
September 23, 2002, VA could also evaluate any associated 
objective neurological abnormalities, including, but not 
limited to, bowel or bladder impairment, separately, under 
an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine, Note (1) (2005).  Here, however, there is no 
objective evidence of any separately ratable neurological 
manifestation associated with the service-connected 
disability.    The veteran has not alleged bowel or bladder 
impairment,.  VA examinations have shown no muscular reflex 
abnormalities or sensory abnormalities, and any neurological 
symptoms shown-such as positive Lasegue' s sign on the 
right at 25 degrees while sitting-are not shown to be 
separately ratable.  Hence, the method of combining the 
ratings for orthopedic and neurological manifestations would 
not result in more than a 40 percent rating at any time 
since September 23, 2002.  Effective September 26, 2003, the 
diagnostic code for IVDS has been renumbered Diagnostic Code 
5243.  However, the criteria for rating all spine 
disabilities, to include IVDS, are now set forth in a General 
Rating Formula for Diseases and Injuries of the Spine.  The 
revised criteria continue to provide that IVDS is rated under 
the "incapacitating episode" methodology or by combining 
the ratings for orthopedic or neurological manifestations, 
already discussed above, or alternatively, under the General 
Rating Formula.  

The general formula provides that a 40 percent rating is 
assignable for forward flexion of the thoracolumbar spine 30 
degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent rating is assignable for 
unfavorable ankylosis of the entire thoracolumbar spine.  A 
100 percent rating is assignable for unfavorable ankylosis of 
the entire spine.  These criteria are applied with and 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243 (2005).  Also, under the revised 
version of the rating schedule, normal range of motion of the 
thoracolumbar spine is as follows:  flexion to 90 degrees, 
extension to 30 degrees, lateral flexion 30 degrees 
bilaterally, and rotation 30 degrees bilaterally.  38 C.F.R. 
§ 4.71a, Plate V (2005).  The Board observes that according 
to his September 2003 examination report, the veteran retains 
the largest part of range of motion capacity and certainly to 
a degree beyond that corresponding to his assigned disability 
evaluation as calculated in accordance with the revised 
rating criteria. 

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of 
the following:  difficulty walking because of a limited line 
of vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  See 38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine, Note (5) (2005).  

In this case, however, there is no medical evidence 
diagnosing ankylosis of the veteran's lumbar spine, or any 
of the above-referenced symptoms indicative of unfavorable 
ankylosis.  Moreover, the veteran has demonstrated the 
ability to perform range of motion testing, which belies the 
presence of ankylosis in any event.  Accordingly,  the 
criteria for any higher rating under the General Rating 
Formula are not met.

The Board also finds that, at no point since the June 7, 1997 
effective date of the grant of service connection has the 
criteria for assignment of an initial rating higher than 40 
percent been met under any other  pertinent diagnostic code.    
While, in a November 1999 rating action, the RO recognized 
traumatic arthritis as a component of the service connected 
disability, evaluation of the disability under the criteria 
for rating arthritis does not provide a basis for any higher 
rating.  Under former Diagnostic Code 5010 (in effect prior 
to September 26, 2003) traumatic arthritis is rated as 
degenerative arthritis under former Diagnostic Code 5003, 
which, in turn, provides that degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joint or joints involved.  Under the 
provisions of Diagnostic Code 5292 (for limitation of motion 
of the lumbar spine), a 40 percent rating is the maximum 
rating assignable.  Moreover, under the revised criteria, 
degenerative arthritis is rated under Diagnostic Code 5243, 
but pursuant to the General Rating Formula, already addressed 
above.  Finally, while Diagnostic Code 5293 is also 
predicated on limitation of motion (see VAOPGCPREC 36-97 
(Dec. 12, 1997)), the initial 40 percent rating assigned 
fully contemplates the veteran's extent of limited back 
motion, even when functional loss due to pain is considered.  
See 38 C.F.R. §§ 4.40 and 4.45, and DeLuca.  

Under these circumstances, the Board finds that the record 
presents no basis for assignment of an initial higher rating 
under any of the former or revised applicable rating 
criteria. 

The above determinations are based on applicable provisions 
of VA's rating schedule.  Additionally, the Board finds that 
there is no showing that, at any point since the June 7, 
1997beffective date of the grant of service connection, the 
veteran's service-connected traumatic L3-4 Grade I 
spondylolisthesis with low back pain syndrome has reflected 
so exceptional or so unusual a disability picture as to 
warrant the assignment of any higher rating on an extra-
schedular basis.  See 38 C.F.R. § 3.321(b)(1) (cited in the 
October 2005 SOC).  In this regard, the Board notes that 
there is no objective showing that the disability has 
markedly interfered with employment (i.e., beyond that 
contemplated in the assigned rating) or warranted frequent 
periods of hospitalization, or that the disability has 
otherwise rendered impractical the application of the regular 
schedular standards.  In the absence of evidence of any of 
the factors outlined above, the criteria for invoking the 
procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met.  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  

For all the foregoing reasons, the Board finds that there is 
no basis for staged rating, pursuant to Fenderson, and that 
the claim for an initial rating in excess of 40 percent for 
traumatic L3-4 Grade I spondylolisthesis with low back pain 
syndrome must be denied.  In reaching these conclusions, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the claim, that doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

An initial rating in excess of 40 percent for traumatic L3-4 
Grade I spondylolisthesis with low back pain syndrome is 
denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


